                                         POST-CONFIRMATION DISBURSEMENT REPORT

Debtor:                                 B. & J. Property Investments, Inc.                               Reporting Month:     January 2020
Case No.:                               19-60138-pcm11

                   Bank Name               US Bank               US Bank                US Bank               US Bank
               Account Number                -8627                 -8635                  -7685                 -7693
                                         DIP Checking          DIP Checking           DIP Checking          DIP Checking
                                          Operations            Corporate               Security             Store Acct
                                                                                        Deposits                                 Totals

Beginning G/L Balance                          93,142.33            167,375.82             18,582.51               3,391.01      282,491.67

Receipts                                       93,396.68                   -                        -                   -         93,396.68
Transfers In                                         -               29,000.00                      -              2,159.76       31,159.76
Other:                                               -                     -                        -                   -               -
                                                                                                                                        -
                                                                                                                                        -
Total Receipts                                 93,396.68             29,000.00                      -              2,159.76      124,556.44

Disbursements                                  71,293.19             18,955.16                      -              3,189.45       93,437.80
Transfers Out                                  31,159.76                   -                        -                   -         31,159.76
Other:                                               -                     -                        -                   -               -


Total Disbursements                          102,452.95              18,955.16                      -              3,189.45      124,597.56

Ending G/L Balance                             84,086.06            177,420.66             18,582.51               2,361.32      282,450.55

Total Cash Disbursements                       71,293.19             18,955.16                      -              3,189.45       93,437.80
less Transfers Out

Please provide Answers to the following questions:

1. Did the debtor sell any real property or other assets during this reporting period?                                            No

   If yes, were the gross proceeds of the sale included in one of the reported bank accounts?

2. Did another party, other than the debtor, make disbursements for, or for the benefit of, the
   debtor during this reporting period?                                                                                           No

   If yes, provide detail of the disbursements.

3. At the end of the reporting period, did the debtor have any delinquent statutory fees owing
   to the U.S. Trustee?                                                                                                           No



DEBTOR'S CERTIFICATION OF DISBURSEMENT INFORMATION

I certify under penalty of purjury that to the best of my knowledge the disbursement information provided for this reporting
period is complete, true, and accurate.

Debtor's Signature __/s/ William Berman_____________________________Date __2/20/2020________

The debtor, plan agent or administrator, must sign this disbursement report. Only an officer or director has authority
to sign a report for a corporate debtor and only a general partner has authority to sign a report for a partnership debtor.




                                     Case 19-60138-pcm11                      Doc 293          Filed 02/21/20
